TYSON, J.
(On rehearing.) — I do not construe the averments of the hill as resting the equity sought to be enforced upon, an injury to complainant’s interest in the avenue or street, but to his storehouse and lot abutting thereon. It is undoubtedly tlie Iuav that the city has the legal right to change the grade of the street without compensation to adjoining lot.oAArners if there be no injury done to their property. In other Avords, an adjoining lot OAvner on a street lias no such property interest in the street as entitles him to compensation for a change in the grade of the street by the city. As said in City Council v. Townsend, 84 Ala. 486, 4 South. 780, it is “both, the privilege and duty of a city government to so grade the streets or change their grade as to make them safe and convenient, and this power is conclusively presumed to haAre been' conferred AAtben the dedication was .made.” But in the exercise of this privilge and duty, if tlie property of ah abutting OAvner is or Avill be injured thereby, clearly under our constitutional provision and adjudged cases he may restrain the further prosecution of the improvement' of the street by tbe city until just compensation is paid to him for the injury done or about to be done to his abutting property.
It may be that tbe eleventh paragraph of the bill is susceptible of the construction that complainant bases his relief to some extent upon his supposed property right in the avenue, but it is also clearly susceptible of the construction that his right is predicated upon his property interest in his storehouse and lot (and not in *376the avenue) which the bill distinctly shows will be substantially injured should the improvement by. the city of grading the avenue be permitted to progress. There is no ground of demurrer specifiically raising this point, and clearly the motion to dismiss cannot avail as against an amendable defect, which this is.
It is true the opinion does not exclude complainant’s right to relief on account of his supposed property rights in the avenue. And its failure to do this coupled with certain expressions contained in it is calculated to lead to the conclusion that such a right exists. But this misleading tendency is overcome, I think, when we consider its entire context. My concurrence in the conclusion reached on this point, I wish to be understood, was upon the proposition .that the equity of the bill is based upon complainant’s right to compensation for the injury done his property abutting on the avenue, and not upon an injury to his supposed property interest in the avenue itself.
The other. questions raised on the record are sufficiently clearly dealt with, so there is no need of discussing them further.